PER CURIAM.
Ronald Jay MeCallister appeals the trial court’s denial of his petition for a name change without an evidentiary hearing. The State correctly concedes that appellant’s petition is facially valid and that he is entitled to an evidentiary hearing. Accordingly, we reverse and remand with directions to the trial court to grant appellant an evidentiary hearing on his petition for a name change. See Hoyos v. Singletary, 639 So.2d 631 (Fla. 4th DCA 1994).
REVERSED and REMANDED.
DELL and STEVENSON, JJ., and MUIR, CELESTE H., Associate Judge, concur.